Name: Council Decision 2014/659/CFSP of 8 September 2014 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine
 Type: Decision
 Subject Matter: technology and technical regulations;  free movement of capital;  Europe;  international affairs;  international trade;  international security;  oil industry
 Date Published: 2014-09-12

 12.9.2014 EN Official Journal of the European Union L 271/54 COUNCIL DECISION 2014/659/CFSP of 8 September 2014 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 31 July 2014, the Council adopted Decision 2014/512/CFSP (1). (2) On 30 August 2014, the European Council condemned the increasing inflows of fighters and weapons from the territory of the Russian Federation into Eastern Ukraine and the aggression of Russian armed forces on Ukrainian soil. (3) The European Council called for preparatory work on proposals to be undertaken so that significant further steps could be taken in light of the evolution of the situation on the ground. (4) In view of the gravity of the situation, the Council considers it appropriate to take further restrictive measures in response to Russia's actions destabilising the situation in Ukraine. (5) In this context, it is appropriate to extend the prohibition in relation to certain financial instruments. Additional restrictions on access to the capital market should be imposed in relation to State-owned Russian financial institutions, certain Russian entities in the defence sector, and certain Russian entities whose main business is the sale or transportation of oil. These prohibitions do not affect the financial services not referred to in Article 1. Loans are only to be considered new loans if they are drawn after 12 September 2014. (6) Furthermore, the sale, supply or transfer of dual-use items to certain persons, entities or bodies in Russia should be prohibited. (7) In addition, the provision of services necessary for deep water oil exploration and production, arctic oil exploration and production or shale oil projects should be prohibited. (8) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/512/CFSP is hereby amended as follows: (1) Article 1 is replaced by the following: Article 1 1. The direct or indirect purchase or sale of, the direct or indirect provision of investment services for or assistance in the issuance of, or any other dealing with bonds, equity, or similar financial instruments with a maturity exceeding 90 days, issued after 1 August 2014 to 12 September 2014, or with a maturity exceeding 30 days, issued after 12 September 2014 by: (a) major credit institutions or finance development institutions established in Russia with over 50 % public ownership or control as of 1 August 2014, as listed in Annex I; (b) any legal person, entity or body established outside the Union owned for more than 50 % by an entity listed in Annex I; or (c) any legal person, entity or body acting on behalf, or at the direction, of an entity within the category referred to in point (b) of this paragraph or listed in Annex I, shall be prohibited. 2. The direct or indirect purchase or sale of, the direct or indirect provision of investment services for, or assistance in the issuance of, or any other dealing with bonds, equity, or similar financial instruments with a maturity exceeding 30 days, issued after 12 September 2014 by: (a) entities established in Russia predominantly engaged and with major activities in the conception, production, sales or export of military equipment or services, as listed in Annex II, except entities active in the space and nuclear energy sectors; (b) entities established in Russia which are publicly controlled or with over 50 % public ownership which have estimated total assets of over 1 trillion Russian Roubles and whose estimated revenues originate for at least 50 % from the sale or transportation of crude oil or petroleum products as of 12 September 2014, as listed in Annex III; (c) any legal person, entity or body established outside the Union owned for more than 50 % by an entity referred to in points (a) and (b); or (d) any legal person, entity or body acting on behalf, or at the direction, of an entity within the category referred to in point (c) or listed in Annex II or III, shall be prohibited. 3. It shall be prohibited to directly or indirectly make or be part of any arrangement to make new loans or credit with a maturity exceeding 30 days to any legal person, entity or body referred to in paragraph 1 or 2, after 12 September 2014 except for loans or credit that have a specific and documented objective to provide financing for non-prohibited imports or exports of goods and non-financial services between the Union and Russia or for loans that have a specific and documented objective to provide emergency funding to meet solvency and liquidity criteria for legal persons established in the Union, whose proprietary rights are owned for more than 50 % by an entity referred to in Annex I.. (2) The following Article is inserted: Article 3a 1. The direct or indirect sale, supply, transfer or export of dual use goods and technology as included in Annex I to Regulation (EC) No 428/2009 to any person, entity or body in Russia as listed in Annex IV to this Decision by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited whether originating or not in their territories. 2. It shall be prohibited: (a) to provide technical assistance, brokering services or other services related to goods and technology set out in paragraph 1 and to the provision, manufacture, maintenance and use of these goods and technology, directly or indirectly to any person, entity or body in Russia, as listed in Annex IV; (b) to provide financing or financial assistance related to goods and technology referred to in paragraph 1, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of these goods and technology, or for the provision of related technical assistance, brokering services or other services, directly or indirectly to any person, entity or body in Russia, as listed in Annex IV. 3. The prohibitions in paragraphs 1 and 2 shall be without prejudice to the execution of contracts or agreements concluded before 12 September 2014 and to the provision of assistance necessary to the maintenance and safety of existing capabilities within the EU. 4. The prohibitions in paragraphs 1 and 2 shall not apply to exports, sale, supplies or transfers of dual-use goods and technology for the aeronautics and for the space industry, or the related provision of technical or financial assistance, for non-military use and for a non-military end user, as well as for maintenance and safety of existing civil nuclear capabilities within the EU, for non-military use and for a non-military end user.. (3) The following Article is inserted: Article 4a 1. The direct or indirect provision of associated services necessary for deep water oil exploration and production, arctic oil exploration and production or shale oil projects in Russia, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States, shall be prohibited. 2. The prohibition set out in paragraph 1 shall be without prejudice to the execution of contracts or framework agreements concluded before 12 September 2014 or ancillary contracts necessary for the execution of such contracts. 3. The prohibition set out in paragraph 1 shall not apply where the services in question are necessary for the urgent prevention or mitigation of an event likely to have a serious and significant impact on human health and safety or the environment.. (4) Article 7(1)(a) is replaced by the following: (a) entities referred to in point (b) or (c) of Article 1(1) and in point (c) or (d) of Article 1(2), or listed in Annex I, II, III or IV. . (5) Article 8 is replaced by the following: Article 8 It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions set out in Articles 1 to 4a, including by acting as a substitute for the entities referred to in Article 1.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 8 September 2014. For the Council The President S. GOZI (1) Decision 2014/512/CFSP of 31 July 2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (OJ L 229, 31.7.2014, p. 13). ANNEX 1. The Annex to Decision 2014/512/CFSP is renamed Annex I; 2. The following Annexes are added: ANNEX II LIST OF LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLE 1(2)(a) OPK OBORONPROM UNITED AIRCRAFT CORPORATION URALVAGONZAVOD ANNEX III LIST OF LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLE 1(2)(b) ROSNEFT TRANSNEFT GAZPROM NEFT ANNEX IV LIST OF LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLE 3a JSC Sirius (optoelectronics for civil and military purposes) OJSC Stankoinstrument (mechanical engineering for civil and military purposes) OAO JSC Chemcomposite (materials for civil and military purposes) JSC Kalashnikov (small arms) JSC Tula Arms Plant (weapons systems) NPK Technologii Maschinostrojenija (ammunition) OAO Wysokototschnye Kompleksi (anti-aircraft and anti-tank systems) OAO Almaz Antey (state-owned enterprise; arms, ammunition, research) OAO NPO Bazalt (state-owned enterprise, production of machinery for the production of arms and ammunition) .